 

Exhibit 10.2

 

FIFTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(hereinafter called this “Amendment”) is dated as of May 25, 2012, by and among
BREITBURN OPERATING L.P., a Delaware limited partnership (the “Company”),
BREITBURN ENERGY PARTNERS L.P., as Parent Guarantor (“Parent”), BreitBurn GP,
LLC (the “Parent GP”), BreitBurn Operating GP, LLC (the “General Partner”) the
Subsidiaries of the Parent and/or the Company, as guarantors (the “Subsidiary
Guarantors”, and together with the Parent, the Parent GP, and the General
Partner, the “Guarantors”), the Lenders (defined below), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity “Administrative Agent”).
Capitalized terms used in this Amendment, and not otherwise defined in this
Amendment, have the meanings assigned thereto in the Credit Agreement defined
below.

 

WITNESSETH:

 

WHEREAS, the Company, the Guarantors, Administrative Agent, Issuing Lender and
the lenders from time to time party thereto (the “Lenders”) are parties to that
certain Second Amended and Restated Credit Agreement dated as of May 7, 2010, as
amended by that certain First Amendment to Second Amended and Restated Credit
Agreement and Consent and First Amendment to Security Agreement dated as of
September 17, 2010, that certain Second Amendment to Second Amended and Restated
Credit Agreement dated as of May 9, 2011, that certain Third Amendment to Second
Amended and Restated Credit Agreement dated as of August 3, 2011, and that
certain Fourth Amendment to Second Amended and Restated Credit Agreement dated
as of October 5, 2011 (as further amended, modified or restated from time to
time, the “Credit Agreement”), whereby upon the terms and conditions therein
stated the Lenders have agreed to make certain loans to the Company upon the
terms and conditions set forth therein; and

 

WHEREAS, the Company has requested that the Lenders amend the Credit Agreement
as set forth below; and

 

WHEREAS, subject to the terms hereof, the undersigned Lenders are willing to
agree to the amendments to the Credit Agreement as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

SECTION 1.          Amendment to Credit Agreement. Effective as of the Amendment
Effective Date, Section 8.05(e) of the Credit Agreement is hereby amended by
deleting “$700,000,000” and replacing it with “$1,000,000,000”.

 

SECTION 2.          Guarantor Confirmation.

 

(a)          The Guarantors hereby consent and agree to this Amendment and each
of the transactions contemplated thereby and hereby.

 

Fifth Amendment

 

 

 

 

(b)          The Company and each of the Guarantors ratifies and confirms the
debts, duties, obligations, liabilities, rights, titles, pledges, grants of
security interests, liens, powers, and privileges existing by virtue of the Loan
Documents to which it is a party.

 

(c)          The Company and each of the Guarantors agrees that the guarantees,
pledges, grants of security interests and other obligations, and the terms of
each of the Security Agreements and Guaranties to which it is a party, are not
impaired, released, diminished or reduced in any manner whatsoever and shall
continue to be in full force and effect and shall continue to secure all
Obligations.

 

(d)          The Company and each of the Guarantors acknowledges and agrees that
all terms, provisions, and conditions of the Loan Documents to which it is a
party (as amended by this Amendment) shall continue in full force and effect and
shall remain enforceable and binding in accordance with their respective terms.

 

SECTION 3.          Conditions of Effectiveness. This Agreement and the
amendments and consent shall become effective as of the date first set forth
above (the “Amendment Effective Date”), provided that the following conditions
shall have been satisfied:

 

(a)          Amendment. The Administrative Agent shall have received a
counterpart of this Amendment which shall have been executed by the
Administrative Agent, the Majority Lenders, the Company, and the Guarantors
(which may be by telecopy or PDF transmission).

 

(b)          No Default; Representations and Warranties; No Material Adverse
Effect. As of the Amendment Effective Date:

 

(i) the representations and warranties of the Company and the Guarantors in
Article VI of the Credit Agreement and in the other Loan Documents as amended
hereby shall be true and correct in all material respects (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that the
representations and warranties contained in Sections (a) and (b) of Section 6.14
of the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01 of the
Credit Agreement);

 

(ii) no Default or Event of Default shall exist; and

 

(iii) since December 31, 2011, there shall have been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(c)          Payment of Fees. Evidence of payment by the Company of all accrued
and unpaid fees, costs and expenses owed pursuant to this Amendment to the
extent then due and payable on the Amendment Effective Date.

 

(d)          Additional Documents. Such other documents, in form and substance
satisfactory to Administrative Agent, as the Administrative Agent may reasonably
request.

 

SECTION 4.          Representations and Warranties. Each of the Company and the
Parent represents and warrants to Administrative Agent and the Lenders, with
full knowledge that such Persons are relying on the following representations
and warranties in executing this Amendment, as follows:

 

Fifth Amendment

 

-2-

 

 

(a)          It has the organizational power and authority to execute, deliver
and perform this Amendment, and all organizational action on the part of it
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.

 

(b)          The Credit Agreement, as amended by this Amendment, the Loan
Documents and each and every other document executed and delivered to the
Administrative Agent and the Lenders in connection with this Amendment to which
it is a party constitute the legal, valid and binding obligations of it, to the
extent it is a party thereto, enforceable against such Person in accordance with
their respective terms except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

(c)          This Amendment does not and will not violate any provisions of any
of the Organization Documents of the Company.

 

(d)          No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Amendment.

 

(e)          After giving effect to this Amendment no Default or Event of
Default will exist, and all of the representations and warranties contained in
the Credit Agreement and all instruments and documents executed pursuant thereto
are true and correct in all material respects on and as of this date (except to
the extent such representations and warranties expressly refer to an earlier
date, in which case they shall be true and correct as of such earlier date).

 

SECTION 5.          Reference to and Effect on the Credit Agreement.

 

(a)          Upon the effectiveness hereof, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, shall mean and be a reference to the Credit
Agreement as amended hereby.

 

(b)          Except as specifically amended by this Amendment, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.

 

SECTION 6.          Costs and Expenses. The Company agrees to pay all reasonable
legal fees and expenses incurred by Administrative Agent in connection with the
preparation, execution and delivery of this Amendment.

 

SECTION 7.          Extent of Amendments. Except as otherwise expressly provided
herein, the Credit Agreement and the other Loan Documents are not amended,
modified or affected by this Amendment. Each of the Company and the Parent
hereby ratifies and confirms that (i) except as expressly amended hereby, all of
the terms, conditions, covenants, representations, warranties and all other
provisions of the Credit Agreement remain in full force and effect, (ii) each of
the other Loan Documents are and remain in full force and effect in accordance
with their respective terms, and (iii) the Collateral and the Liens on the
Collateral securing the Obligations are unimpaired by this Amendment and remain
in full force and effect.

 

SECTION 8.          Loan Documents. The Loan Documents, as such may be amended
in accordance herewith, are and remain legal, valid and binding obligations of
the parties thereto, enforceable in accordance with their respective terms. This
Amendment is a Loan Document.

 

Fifth Amendment

 

-3-

 

 

SECTION 9.          Claims. As additional consideration to the execution,
delivery, and performance of this Amendment by the parties hereto and to induce
Administrative Agent and Lenders to enter into this Amendment, each of the
Company and the Parent represents and warrants that, as of the date hereof, it
does not know of any defenses, counterclaims or rights of setoff to the payment
of any Indebtedness of the Company or the Parent to Administrative Agent,
Issuing Lender or any Lender.

 

SECTION 10.         Execution and Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of this Amendment by
facsimile or pdf shall be equally as effective as delivery of a manually
executed counterpart.

 

SECTION 11.         Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York and applicable
federal laws of the United States of America.

 

SECTION 12.         Headings. Section headings in this Amendment are included
herein for convenience and reference only and shall not constitute a part of
this Amendment for any other purpose.

 

SECTION 13.         NO ORAL AGREEMENTS. The rights and obligations of each of
the parties to the loan documents shall be determined solely from written
agreements, documents, and instruments, and any prior oral agreements between
such parties are superseded by and merged into such writings. This Amendment and
the other written Loan Documents executed by the Company, the Guarantors,
Administrative Agent, Issuing Lender and/or Lenders represent the final
agreement between such parties, and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements by such parties. There are
no unwritten oral agreements between such parties.

 

SECTION 14.         No Waiver. Each of the Company and the Parent hereby agrees
that no Event of Default and no Default has been waived or remedied by the
execution of this Amendment by the Administrative Agent or any Lender. Nothing
contained in this Amendment nor any past indulgence by the Administrative Agent,
Issuing Lender or any Lender, nor any other action or inaction on behalf of the
Administrative Agent, Issuing Lender or any Lender, (i) shall constitute or be
deemed to constitute a waiver of any Defaults or Events of Default which may
exist under the Credit Agreement or the other Loan Documents, or (ii) shall
constitute or be deemed to constitute an election of remedies by the
Administrative Agent, Issuing Lender or any Lender, or a waiver of any of the
rights or remedies of the Administrative Agent, Issuing Lender or any Lender
provided in the Credit Agreement, the other Loan Documents, or otherwise
afforded at law or in equity.

 

[Signature Pages Follow]

 

Fifth Amendment

 

-4-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  THE COMPANY:       BREITBURN OPERATING L.P.,    a Delaware limited partnership
      By: BREITBURN OPERATING GP, LLC, its general partner         By: /s/
Randall H. Breitenbach     Randall H. Breitenbach     President         PARENT:
      BREITBURN ENERGY PARTNERS L.P.,   a Delaware limited partnership      
By:  BREITBURN GP, LLC, its general partner         By: /s/ Randall H.
Breitenbach     Randall H. Breitenbach     President         PARENT GP:      
BREITBURN GP, LLC,   a Delaware limited partnership         By: /s/ Randall H.
Breitenbach     Randall H. Breitenbach     President         GENERAL PARTNER:  
    BREITBURN OPERATING GP, LLC,   a Delaware limited partnership         By:
/s/ Randall H. Breitenbach     Randall H. Breitenbach     President

 

Signature Page to Fifth Amendment

 

 

 

 

  SUBSIDIARY GUARANTORS:       BREITBURN FINANCE CORPORATION,  
a Delaware corporation         By: /s/ Randall H. Breitenbach     Randall H.
Breitenbach     Co-Chief Executive Officer        
BREITBURN MANAGEMENT COMPANY, LLC,   a Delaware limited liability company      
  By: /s/ Randall H. Breitenbach     Randall H. Breitenbach     President      
  ALAMITOS COMPANY,    a California corporation          By: /s/ Randall H.
Breitenbach     Randall H. Breitenbach     Co-President        
BREITBURN FLORIDA LLC,   a Delaware limited liability company         By:
BreitBurn Operating L.P.,     its sole member           By: BreitBurn Operating
GP, LLC,       its general partner             By: /s/ Randall H. Breitenbach  
    Randall H. Breitenbach       President         BREITBURN FULTON LLC,   
a Delaware limited liability company         By: /s/ Bruce D. McFarland    
Bruce D. McFarland     Secretary

 

Signature Page to Fifth Amendment

 

 

 

 

  BEAVER CREEK PIPELINE, L.L.C.,   a Michigan limited liability company      
GTG PIPELINE LLC,   a Virginia limited liability company       MERCURY MICHIGAN
COMPANY, LLC,   a Michigan limited liability company       TERRA ENERGY COMPANY
LLC,   a Michigan limited liability company, and       TERRA PIPELINE COMPANY
LLC,   a Michigan limited liability company         Each by: /s/ Randall H.
Breitenbach     Randall H. Breitenbach     Co-Chief Executive Officer        
PHOENIX PRODUCTION COMPANY,   a Wyoming corporation, and         PREVENTIVE
MAINTENANCE SERVICES LLC,   a Colorado limited liability company         By: /s/
Bruce D. McFarland     Bruce D. McFarland     Treasurer

 

Signature Page to Fifth Amendment

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent, Issuing Lender
and a Lender         By: /s/ Richard Gould     Richard Gould     Managing
Director

 

Signature Page to Fifth Amendment

 

 

 

 

  BANK OF MONTREAL   As a Lender         By: /s/ Gumaro Tijerina     Gumaro
Tijerina     Director

 

Signature Page to Fifth Amendment

 

 

 

 

  UNION BANK, N.A.   As a Lender         By: /s/ Lara Sorokolit     Lara
Sorokolit     Assistant Vice President

 

Signature Page to Fifth Amendment

 

 

 

 

  CITIBANK, N.A.   As a Lender         By: /s/ Yasantha Gunaratna     Yasantha
Gunaratna     Vice President

 

Signature Page to Fifth Amendment

 

 

 

 

  ROYAL BANK OF CANADA   As a Lender         By: /s/ Mark Lumpkin, Jr.     Mark
Lumpkin, Jr.     Authorized Signatory

 

Signature Page to Fifth Amendment

 

 

 

 

  U.S.  BANK NATIONAL ASSOCIATION   As a Lender         By: /s/ Daniel K. Hansen
    Daniel K. Hansen     Vice President

 

Signature Page to Fifth Amendment

 

 

 

 

  THE ROYAL BANK OF SCOTLAND plc   As a Lender         By: /s/ Steve Ray    
Steve Ray     Director

 

Signature Page to Fifth Amendment

 

 

 

 

  BARCLAYS BANK PLC   As a Lender         By: /s/ Vanessa A. Kurbatskiy    
Vanessa A. Kurbatskiy     Vice President

 

Signature Page to Fifth Amendment

 



 

 



 

  CREDIT SUISSE AG   CAYMAN ISLANDS BRANCH   As a Lender         By: /s/ Shaheen
Malik     Shaheen Malik     Vice President         By: /s/ Michael D. Spaight  
  Michael D. Spaight     Associate

 

Signature Page to Fifth Amendment

 



 

 

 

  TORONTO DOMINION (TEXAS) LLC   As a Lender         By: /s/ Bebi Yasin     Bebi
Yasin     Authorized Signatory

 

Signature Page to Fifth Amendment 

 

 

 

 

  JPMorgan Chase Bank, N.A.   As a Lender         By: /s/ Mark E. Olson     Mark
E. Olson     Authorized Officer

 

Signature Page to Fifth Amendment

 

 

 

 

  THE BANK OF NOVA SCOTIA   As a Lender         By: /s/ Terry Donovan     Terry
Donovan     Managing Director

 

Signature Page to Fifth Amendment

 

 

 

 

  Sumitomo Mitsui Banking Corporation   As a Lender         By: /s/ Shuji Yabe  
  Shuji Yabe     Managing Director

 

Signature Page to Fifth Amendment

 

 

 

 

  BANK OF SCOTLAND plc   As a Lender         By: /s/ Julia R. Franklin     Julia
R. Franklin     Vice President

 

Signature Page to Fifth Amendment

 

 

 

